Title: From George Washington to Colonel Elias Dayton, 3 August 1777
From: Washington, George
To: Dayton, Elias



Sir,
Philadelphia August 3 1777

The conduct of the Enemy is distressing, and difficult to be understood. Since my last, directing you to proceed to Peekskill, their Fleet, or a pretty considerable part of it, has appeared off the Capes of Delaware, as we were yesterday advised by express. In this state of incertainty about their real object & designs, I think it advisable, that you should halt your own and Colo. Ogden’s Regiments, where this Letter reaches you, and there remain till further orders from me, unless you should receive authentic intelligence of the Fleet’s coming within Sandy Hook

or going further to the Eastward, in which case, you will proceed immediately to Peekskill with all the expedition you can. You will hold yourself and every thing in readiness to march on the most sudden emergency.
If the Fleet make their appearance in Delaware I shall inform you by express, and how you are to act. without this, you will not advance to this place. While you halt, you will take every measure for refreshing your Men and rendering them as comfortable as you can. Bathing themselves moderately and washing their cloathes are of infinite service. Wherever you may march to, the first object after your arrival should be to clean your Arms & to have ’em put immediately in the best possible fix. I am Dr Sir Yr Hble servant

Go: Washington

